POWER OF ATTORNEY Allianz Life Insurance Company of North America I hereby constitute and appoint Stewart D. Gregg and Erik T. Nelson as my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for me and in my name, place and stead, in any and all capacities, to sign any and all documents to be filed under the registrations reflected in the list below that have been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of North America pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of North America - Registered Life and Annuity Products Allianz Life Variable Account A 33 Act No. ValueLife 33-11158 Valuemark Life 33-15464 Life Fund VUL 333-60206 Allianz Life Variable Account B Valuemark II 33-23035 Valuemark III 33-72046 VIP 33-76190 Valuemark IV 333-06709 Charter 333-63719 Alterity 333-82329 Rewards 333-95729 Dimensions 333-47886 High Five 333-90260 Charter II 333-101812 High Five Bonus 333-111049 High Five L 333-120181 Custom Income 333-126217 Elite 333-134267 Vision (legacy vers) 333-139701 Connections – (RJ-legacy vers) 333-145866 Retirement Pro 333-166408 Connections – (WF-POS vers) 333-169265 Vision (POS vers) 333-171427 Retirement Advantage 333-180720 Vision (PAS vers) 333-182987 Connections (PAS vers) 333-182989 Index Advantage N-4 333-185866 Allianz Life Insurance Co of North America Index Advantage S-1 333-185864 Index Advantage S-1 Vers 2 333-195462 By: /s/ Jay S. Ralph Name: Jay S. Ralph Title: Director and Chairman of the Board Date: 8 January 2015 POWER OF ATTORNEY Allianz Life Insurance Company of North America I hereby constitute and appoint Stewart D. Gregg and Erik T. Nelson as my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for me and in my name, place and stead, in any and all capacities, to sign any and all documents to be filed under the registrations reflected in the list below that have been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of North America pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of North America - Registered Life and Annuity Products Allianz Life Variable Account A 33 Act No. ValueLife 33-11158 Valuemark Life 33-15464 Life Fund VUL 333-60206 Allianz Life Variable Account B Valuemark II 33-23035 Valuemark III 33-72046 VIP 33-76190 Valuemark IV 333-06709 Charter 333-63719 Alterity 333-82329 Rewards 333-95729 Dimensions 333-47886 High Five 333-90260 Charter II 333-101812 High Five Bonus 333-111049 High Five L 333-120181 Custom Income 333-126217 Elite 333-134267 Vision (legacy vers) 333-139701 Connections – (RJ-legacy vers) 333-145866 Retirement Pro 333-166408 Connections – (WF-POS vers) 333-169265 Vision (POS vers) 333-171427 Retirement Advantage 333-180720 Vision (PAS vers) 333-182987 Connections (PAS vers) 333-182989 Index Advantage N-4 333-185866 Allianz Life Insurance Co of North America Index Advantage S-1 333-185864 Index Advantage S-1 Vers 2 333-195462 By:/s/ Thomas Naumann Name: Thomas K. Naumann Title:Director Date:01-12-15
